SiebeckbR, J.
Tbe defendant Good Samaritan Hospital, upon tbe return made by tbe civil court on appeal to tbe circuit court, moved to vacate tbe judgment awarding plaintiff recovery of tbe damages found by tbe jury in tbe civil court and that judgment be directed upon tbe record dismissing plaintiff’s complaint. It is claimed that tbe plaintiff is not entitled to recover in this case for tbe reason that any negligence on tbe part of tbe hospital agents and servants is not shown to be tbe proximate cause of tbe injuries complained of by tbe plaintiff. This claim is based on tbe contentions (1) that tbe evidence fails to show that tbe plaintiff is afflicted with tuberculosis; (2) that tbe evidence discloses that tbe injuries complained of are attributable to ailments with which tbe plaintiff bad been afflicted a long time prior to tbe time she entered defendant’s hospital. Tbe evidence bearing on tbe question of plaintiff’s being afflicted with tuberculosis is very meager and indefinite and may be different on a retrial of tbe case. We deem it proper that this phase of tbe controversy be left for determination upon tbe evidence as it may appear upon a retrial of this issue.
It is contended that- it is without dispute that tbe plaintiff bad a goiter before Dr. Krygier treatefl her prior to her entrance into tbe hospital, and that bis evidence shows that this affliction is tbe exciting cause of plaintiff’s alleged nervousness, and hence it necessarily was a mere conjecture of tbe jury to find that tbe nervousness complained of resulted from tbe treatment she received at tbe hospital.
We cannot say upon tbe evidence presented, as a matter of *426law, that the goiter affliction is the exciting canse of the nervousness plaintiff claims resulted from the alleged mistreatment charged in the complaint, nor is the contention of the defendant, that there is no credible evidence in the case tending to show that the alleged negligence of the hospital attendants is the proximate cause of any injury to plaintiff’s health, sustained by the record. This was a proper inquiry for the jury to determine, and the trial court’s ruling on this point must stand. The claim that the damages are excessive cannot properly be determined upon this appeal in view of the fact that a new trial of the case must be had.
The plaintiff insists that the circuit court erred in denying her motion to dismiss defendant’s appeal of the case from civil court to the circuit court. It appears that judgment was entered in the civil court March 12, 1911, and that the defendant on March Í6th served the required notice, affidavit, and undertaking for an appeal from this judgment to the circuit court, and filed the same in the civil court on March 19th, and that the return of the civil court pursuant to such appeal proceeding was made May 18th, showing that the clerk’s fees were paid on that day. On May 25th the circuit court, upon plaintiff’s application, made an order requiring the defendant to show cause before the court on June 2d why the appeal to the circuit court should not be dismissed for failure to pay the clerk’s fees in the civil court within twenty days after service of the notice of appeal of the case to the circuit court as required by the provisions of ch. 320, Laws 1913.
This motion was heard in the circuit court upon affidavits and an order was made July 19, 1917, denying the motion to dismiss the appeal. On October 15, 1917, the circuit court entered an order upon defendant’s motion reversing the judgment of the civil court awarding plaintiff recovery of damages and costs and directing that the action should be tried before a jury as if originally brought in the circuit court, upon the ground that the defendant had not had a fair trial in the civil court and .that substantial justice cannot be done *427and the rights of tbe parties cannot otherwise he preserved or protected. The plaintiff took this appeal from the order reversing the civil court’s judgment and granting a new trial of the action in the circuit court.
This appeal is necessarily restricted to a review of this order and cannot embrace any other order by the circuit court in a separate proceeding, such as the motion for dismissal of the appeal above referred to. Nor can this court, upon the return of the civil court record, entertain the suggestion that the circuit court thereby acquired no jurisdiction of the case, since there was a separate and independent proceeding in circuit court to have the appeal from the civil court dismissed, which is supplementary to the return of the civil court on the question involved in such motion.
It is considered that the order of the circuit court refusing to dismiss the defendant’s appeal from the judgment of the civil court is not before this court upon the appeal from the order of the circuit court reversing such judgment and granting a new trial in the action.
It is further contended by the plaintiff that the circuit court erred in granting a new trial, since the • complaint against Dr. Krygier was dismissed for the reason that the evidence shows he was not guilty of any negligence contributing to the injuries plaintiff complains of. By the fourth question of the special verdict the jury found that Dr. Kry-gier’s treatment of plaintiff was injurious and that such treatment proximately contributed to cause the injury.
The civil court after verdict correctly held that the doctor was not negligent in his treatment. It is manifest that the jury awarded her some damages for the injury they found the doctor’s treatment produced. The circuit court held that this state of the case required that a new trial be granted in order that substantial justice be done and the rights of the parties be preserved and protected. We are of the opinion that this ruling was just and proper.
By the Oourt.- — -The order appealed from is affirmed.